Title: From Thomas Jefferson to George Jefferson, 28 February 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington Feb. 28. 04.
               
               Yours of the 23d. was recieved last night and I have this day desired mr Barnes to get a bushel and a half of clover seed for mr Craven to be forwarded to you from this place or Philadelphia without delay. although the 400. bushels of coal desired from you would last through the summer, yet I would rather recieve from you double that quantity than be obliged to buy here, where indeed it is not always to be bought. I will thank you to agree the freight with the person who brings it, & to have it delivered here, as every transshipment of coal is expensive crumbles and loses. Accept my affectionate salutations.
               
                  Th: Jefferson
               
            